PER CURIAM.
1. In our judgment, the second count, by its reference to and incorporation of the allegations of the first count, fully charges the crime of which defendants were convicted, viz. that of receiving goods stolen while being transported in interstate commerce, with knowledge that they had been stolen.
2. This case was tried before the announcement of our opinions in the Wallace Case, 291 F. 972, the Parker Case, 2 F.(2d) 710, and the Kolp Case, 2 F.(2d) 953, decided December 1, 1924. For that reason alone we refrain from commenting upon the charge of the court, other than to say that in vital matters it went beyond the limits indicated in those cases.
Reversed and remanded.